Citation Nr: 0615991	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  02-15 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel





INTRODUCTION

The veteran had honorable active service in the United States 
Army from July 1988 to February 1992 and again from April 
1998 to September 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001rating decision of the Salt 
Lake City, Utah, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefits sought on 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  It also requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VCAA notice "must be 
provided prior to an initial unfavorable decision" by the 
agency of original jurisdiction (AOJ).  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 489 (2006).

In June 2001, the RO issued a rating decision denying service 
connection for bilateral hearing loss.  The RO did not issue 
a letter notifying the veteran of the VCAA until December 
2005, more than four years after the June 2001 rating 
decision.  Moreover, the RO did not readjudicate the matter 
after the VCAA letter was sent.  The Federal Circuit Court in 
Mayfield v. Nicholson, No. 05-7157, 2006 U.S. App. LEXIS 8145 
(Fed. Cir. April 5, 2006) recently reaffirmed the proposition 
that 38 U.S.C. § 5103 requires that VA provide notice "prior 
to the initial decision on the claim, not afterwards."  Id., 
at *14.  While it was recognized that, in Mrs. Mayfield's 
case, VA could not have complied with this requirement 
because the VCAA was enacted after the 1999 RO decision, but 
found that "[t]he timing problem . . . was cured by the 
Board's remand following the enactment of the VCAA for a new 
VCAA notification followed by readjudication of Mrs. 
Mayfield's claim." Id., at *15.  The Federal Circuit stated 
that "VA could have substantially complied with the VCAA by 
issuing a fully compliant section 5103 notification before 
readjudicating Mrs. Mayfield's claim."  Id.  Here, the RO did 
not readjudicate the claim following VCAA notice.  Therefore, 
the Board must first remand this case for further compliance 
with the duty to notify provisions of the VCAA.

The Board notes that the veteran is appealing a non-final 
decision, rather than seeking to reopen a finally adjudicated 
claim, as indicated by the December 2005 VCAA letter.  In 
November 2001, the veteran timely filed a notice of 
disagreement with the RO's June 2001 denial of service 
connection for bilateral hearing loss.  
38 C.F.R. § 20.302(a) (2005).  The veteran perfected his 
appeal to the Board by filing a Form 9, postmarked September 
30, 2002, which was within 60 days of the August 5, 2002 SOC 
and therefore timely.  38 C.F.R. §§ 20.302(b), 20.305(a) 
(2005).  Therefore, the claim remains pending and is subject 
to de novo review.  
38 C.F.R. § 3.2600 (2005).  See Dingess, 19 Vet. App. at 485.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim for service connection for 
bilateral hearing loss.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2. Thereafter, the RO should 
readjudicate the issue of entitlement 
to service connection for bilateral 
hearing loss.  All applicable laws and 
regulations should be considered.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC). An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005) only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).

